Citation Nr: 9917296	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for back pain.

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from February 1961 to November 
1968, and from April 1969 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran service 
connection for back pain and vertigo.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical evidence subsequent to receipt of 
his claims folder by the Board.  This additional evidence 
consists of a letter from the veteran to the Board, dated in 
November 1998, and a letter from a private physician, Richard 
Grant Smith, M.D., dated in January 1999.  The veteran's 
November 1998 letter was submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review, and that the appellate record had been transferred to 
the Board.  See 38 C.F.R. § 20.1304(a) (1998).  The record 
does not reflect that this additional evidence has been 
considered by the RO, nor that a waiver of such consideration 
has been requested.  Indeed, the veteran's representative's 
April 1999 informal hearing presentation specifically noted 
that the veteran did not waive RO consideration of this 
evidence.  In addition, the informal hearing presentation 
also indicated that the veteran wishes a personal hearing 
before the Board.  

The Board regrets the delay associated with this remand, but 
recognizes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived ... " 38 C.F.R. § 20.1304(c).

1.  The RO should clarify whether the 
veteran wishes a personal hearing before 
the Board. 

2.  The veteran should submit any 
additional pertinent medical records that 
he may have obtained since the time the 
evidence discussed herein was forwarded 
to the Board.

3.  After allowing the veteran to attend 
a Board hearing (if so desired) and to 
submit additional evidence, the RO should 
review all evidence that has been 
associated with the claims file since the 
case was transferred to the Board in 
October 1998 together with the evidence 
previously of record.  If the decision 
remains unfavorable to the veteran, he 
should be provided a supplemental 
statement of the case and a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act until further notified by 
the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










